DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 1/26/20.
	Claims 1-20 are currently pending, and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1, 8, and 15 describe a method comprising:  receiving user observation data, determining features of a product that the user was observing, receiving a promotion plan from a retailer, and generating promotion tokens (e.g. coupons) based on the features of the product and the promotion plan.  As such, the invention is directed to the abstract idea of targeting promotions to users based on the features of items that they previously viewed.  Pursuant to the 2019 Eligibility Guidance, the invention is aptly categorized as a method of organizing human activity (marketing and advertising activities).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
Dependent claims 5, 12, and 18 recite additional functional elements that include facilitating purchase transactions with the promotion.  Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Executing and recording a customer purchase, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016).
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-4, 6-7, 9-11, 13-14, and 16-17, and 19-20 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose 
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-19 are rejected under 35 USC 103 as being unpatentable over Feng (10664877) in view of Axellson (10977710).
Claims 1, 8, and 15:  Feng discloses a system, method, and CRM comprising:
A processor (Col. 2, Lines 8-21);
A memory on which are stored machine-readable instructions (Col. 19, Lines 15-53) that cause the processor to:
Receive a promotion plan from a retailer node in a blockchain network (Col. 2, Lines 61-Col. 3, Line 5; Col. 8, Lines 17-35); and 
Executing a smart contract in a blockchain network to generate a plurality of promotion tokens based on the promotion plan (Abs; Col. 2, Line 61 – Col. 3, Line 18; Col. 9, Line 50-57).

Axellson, however, discloses a method for acquiring consumer exploration data of items and determining features of the products (Fig. 19-20; Col. 5, Lines 41-55; Col. 7, Line 50-67; and Col. 19, Lines 3-11) and generating promotion tokens based on features of the products (Fig. 32; Col. 12, Line 41-46; Col. 23, Line 32 – Col. 24, Line 4).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the features of Axellson with those of Feng.  One would have been motivated to do this in order to provide targeted promotions to users based on their preferences.
	Claims 2 and 9:  Feng discloses those limitations cited above, but fails to explicitly disclose a method wherein the product features comprise ingredients, origins of the product, and product certifications.  
	Axellson, however, discloses a method wherein the product features comprise ingredients, origins of the product, and product certifications.  (Claim 1; Col. 1, Line 65 – Col. 2, Line 33; Col. 4, Line 61 – Col. 5, Line 12; Col. 11, Lines 19-25; and Col. 12, Line 65 – Col. 13, Line 5).
	The rationale for combining Axellson with Feng is articulated above and incorporated herein.
	Examiner further notes that these claims merely denote non-functional descriptive material, which is afforded little to no patentable weight.
	Claims 3, 10, and 16:  Feng discloses a method for providing the promotion tokens to a plurality of consumer nodes.  (Col. 17, Lines 35-58).
Claims 4, 11, and 17:  Feng discloses a method for detecting access of a promotion token by a consumer node.  (Col. 10, Line 39 – Col. 11, Line 39).
	Claims 5, 12, and 18:  Feng discloses a method of executing a promotion-based transaction based on the promotion token on the blockchain.  (Col. 8, Lines 17-35).
	Claims 6, 13, and 19:  Feng discloses a method for determining a manufacturer node corresponding to the retailer node.  (Figs. 3-4; Col. 10, Lines 17-38).
	Claims 7, 14, and 20 are rejected under 35 USC 103 as being unpatentable over Feng/Axellson in view of Tietzen (11010750).
	The Feng/Axellson combination discloses those limitations cited above, but fails to explicitly describe a method to transfer assets a retailer node and corresponding manufacturer node based on the promotion tokens.
	Tietzen, however, discloses a method in which retailers and manufacturers are paid in response to a customer making a purchase with a promotion token.  (Col. 28, Line 55 – Col. 29, Line 17).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Tietzen with those of Feng/Axellson.  One would have been motivated to do this in order to ensure that the sellers and manufacturers are compensated for their products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681